DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-14-2022 has been entered.
1.  The examiner has addressed the claim amendments in this new Non-Final Office Action.   
a) Pertinent prior art has been included as well.
b) generic phrase “mediation record” is interpreted as a data record, etc..
c) generic phrase “validation mircroservices” is interpreted as validation program
The examiner has read applicant’s comments and disagrees with any/all arguments regarding the prior art (since they focus on the newly added limitations).   He believes the rejection put forth below addresses each limitation and each argument.
Examiner’s NOTE:  The amendment puts forth “…a specific type of user OR a specific number…” which the examiner interprets as being a user’s PHONE NUMBER.  If this is NOT the applicant’s intended meaning of “specific number”, then they should amend the claim to more particularly point out their meaning.

2.  With regard to the amendment, the examiner notes that the concept of “processing….content of a collected usage events into one or more mediation records” is well known and considered a broad concept.  The applicant’s SPEC puts forth a definition of:

    PNG
    media_image1.png
    163
    1048
    media_image1.png
    Greyscale

Prior art Lewis (applied in the rejection below) teaches “mediation devices” that would perform this processing of collected usage events/data into mediation records.  Furthermore, the examiner saw no reason to add additional prior art to the rejection BUT notes the following “pertinent, but not cited” references that teach mediation:
i)  Pok et al. US 20100131650 teaches: 
[0044] The example billing system/usage mediation system 232 of FIG. 2 performs a plurality of operations related to tracking usage of the network resources on the part of the customers (e.g., individually and/or collectively) of the service provider 102. For example, the billing system/usage mediation system 232 receives call detail records (CDRs) from the policy enforcement point 202. The billing system/usage mediation system 232 compiles the CDRs into records associated with each customer for purposes of generating bills and/or reports including billing information (e.g., for internal analysis or accounting).
ii)  Rao US 2003/0139174 teaches:
[0032] A preferred embodiment of the revenue-sharing mechanism according to the invention (schematically illustrated as the billing system 520 of FIG. 5) utilizes micro-payments for applications and services use on a data-charging basis (as opposed to voice telephony duration charging). The common service platform (CSP 510) according to the invention generates charging information between third party service providers and telecommunications carriers. A billing record is generated, filtered by a mediation device to add any desired adjustments, and then transmitted for an accounting in payment settlement. A dynamically configurable matrix provides different pricing or revenue-sharing arrangements as desired.

iii)  Foster et al. US 2005/0255827 teaches:
1. A method for construction and communication of data on network access and service transactions in a telecommunication network to provide charging and billing in said telecommunication network, said method comprising the following steps: (a) generating (100) a Charging Data Record for each connection of a User Equipment to said telecommunication network, (b) generating (102) an Event Detail Record in two substeps: (b1) tagging (104) each event caused by a user of said UE during said connection, (b2) assigning (106) transaction ID and transaction details to said tag used for tagging said event in previous step, wherein said transaction details being retrieved from a network equipment, (c) collating (108) said Charging Data Record and Event Detail Record with said tags to obtain a Session Detail Record, (d) sending (118) said Session Detail Record to a mediation and routing engine, (e) forwarding (122) said Session Detail Record to a rating engine, (f) forwarding (128) said Session Detail Record to a billing server for generating (130) a unified bill, (g) sending (132) said unified bill to said User Equipment user.

iv.  Akiti US 9,232,420 teaches:
(53) A processed call detail record 172 (colloquially known as a call detail record) may be a call detail record that has been processed or is being processed for use by a downstream client (e.g., a billing server 174). It is generally understood in the telecommunications industry that a mediation process may feature collection, validation, transformation, distribution, and processing of raw call detail records 160a-n. In an embodiment, a processed call detail record 172 results from mediation processing of a plurality of raw call detail records 160a-n.

As seen above, the mediation processing function is well known.

3.  The examiner invites the applicant to amend the claims with the identified allowable subject so that an allowance can be issued.

4.  Much of the claim pertains to well-known wireless billing concepts (with a small focus being on the microservices and blockchain).   
Perhaps the applicant can either a) amend with the allowable subject matter and/or b) provide more technical details/definition around the microservices and blockchain concepts.  Otherwise, the examiner believes that limitations regarding “collected usage events”, “mediation records” and “forwarding…mediation records based on a specific type of user…” is well-known in wireless billing systems (i.e. the gathering of a wireless user’s minutes over the course of a month and then calculating a bill based on the usage).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. US 6,819,751 and further in view of {Embracing Mircoservice Architecture for emerging Telecomm Applications (2018) or How telecoms can benefit from Microservices}  and  {Kohli et al. US 2018/0253464 or Dinkelaker et al. US 2020/0244472 or Newman et al. US 2020/0226591 or Curtis US 2017/0295232}
As per claim 1, Lewis et al. US 6,819,751 teaches a computer-implemented method (CIM) comprising: 
processing, content of a collected usage events into one or more mediation records (Lewis, Fig. 1 shows that customer billing data is sent from the Network Element’s CUSTOMER BILLING module to the MEDIATION DEVICE which forwards this data to the CUSTOMER BILLING SYSTEM and the MEDIATION DEVICE takes the customer billing data (inherently collected usage events) and processes this data into a “mediation record” or file or even raw data, which reads on the limitation.   See also Figure 3 which collect call/usage data #21 and processes it to produce/forward a CDR #22, #24)
(11) A network element 1 today contains a software component module 8 that has as its function the collection, storing and outputting of call details for billing purposes e.g. the production of Call Detail Records. A network element 1 today also has additional software component modules 9-12 that have as their functions the collection, storing and outputting of call details for other 2purposes.  (C2, L18-24)   
(13) Each of the supporting systems 3-5 and network element managers 6-7 are receiving information from the software component modules 8-12 in different network elements 1 in a form of different data streams through mediation devices 13-17 in the data access network 2. Different data streams can for instance be customer billing information data stream, inter-operator billing information data stream, customer complaint audit data stream, statistical information data stream and operation and maintenance information data stream. Each of the mediation devices 13-17 collects the data from the software component modules 8-12 in one or more network elements 1 and passes the information onwards to the supporting systems 3-5 and network element managers 6-7.  (C2, L33-46)   
(8) Mediation device 20 is then used to filter out the customer billing information towards the customer billing system 3 and then the relevant statistical data as well as operational and maintenance information data to different supporting systems 4, 5, 18 and network element managers 6, 7.  (C4, L55-60)   <<  This passage regards figure 3 and the “20” correlates to #20 in Figure 2 (see top string of numbers between #2 and #13)
(11) The mediation device 20 reads 25 the Call Detail Records of the usage data stream into memory and further produce 26 multiple Call Detail Records for different supporting systems 3-5, 18 and network element managers 6, 7. The mediation device 20 then forwards 27 these Call Detail Records to different supporting systems 3-5, 18 and network element managers 6, 7.  (C5, L4-10)   
forwarding the one or more mediation records (Figure 1 shows that the customer billing information can be forwarded to the mediation device which sends it to the Customer Billing system) based on a specific type of user OR a specific number (Lewis teaches usage events and CDR’s for each “user” which inherently would be based on their specific phone number, i.e. “customer billing information”, see Abstract, etc.) to a corresponding set of subsequent mediation record validation “program modules/servers” (Lewis’ figures 1-2 show that customer billing data (e.g. usage data) is gathered in at least network element #8 and forwarded to the Mediation Device which translates it into a CDR record (figure 3) which is ultimately passed to the Customer Billing System.   The Mediation Device will inherently process and “validate” the data coming from the Customer Billing Network Element (as might the Customer Billing System #3) to ensure that the customer is correctly billed, i.e. well-known error/validation control functions/programs.   Below, Lewis teaches that his system ensures there are no “data inconsistencies” across the platforms, which is a “validation” process/program byproduct):
(17) In the solution according to the present invention, when the new usage data stream is used to feed all the support systems, there are no data inconsistencies between the billing stream and the usage stream. There can be made correlation between the customer billing system 3 and other operational support systems 4-5, 18 and network element managers 6, 7. (C5, L41-47)
receiving a telecom mediation data set including a plurality of detail records corresponding to usage events of a telecom service (Figure 1 shows a NETWORK ELEMENT #1 that collects CDR’s, provides mediation via MEDIATION DEVICES #13, #14 and #15 and forwards selected/mediated data to various entities, to include Customer Billing #3 thru Network Element Manger #7.  See also Figure 3.)
(8) Mediation device 20 is then used to filter out the customer billing information towards the customer billing system 3 and then the relevant statistical data as well as operational and maintenance information data to different supporting systems 4, 5, 18 and network element managers 6, 7.   (C4, L55-60)
(10) Next for each and every call there are Call Detail Records produced 22 on the new usage data stream. After this the Call Detail Records of the usage data stream are internally stored 23. The Call Detail Records of the usage data stream are then forwarded 24 to the mediation device 20.    (C4, L67 to C5, L3)
(11) The mediation device 20 reads 25 the Call Detail Records of the usage data stream into memory and further produce 26 multiple Call Detail Records for different supporting systems 3-5, 18 and network element managers 6, 7. The mediation device 20 then forwards 27 these Call Detail Records to different supporting systems 3-5, 18 and network element managers 6, 7.   (C5, L4-10)
A) Generating records corresponding to one/more types of detail records in the telecomm mediation data set (Lewis teaches that the Network Element forwards CDR’s to the Mediation Devices that parse/forward certain CDR information to the different back-end systems #3-#7, which reads on “types” of CDR’s (or specific CDR type information) is parsed/forwarded based on various criteria, ie. Customer Billing #3 will have detailed inforamtion to generate billing, Customer Care will merely have high-level information to discuss with the customer if they call in, Inter-operator Billing will be specific only to calls where a second operator was needed (ie. due to roaming))
B) And processing at least some of the records into a plurality of billing system compatible records (Figure 1 and above passages teach that CDR records are mediated and some can be processed/forwarded to the Customer Billing System #3, which reads on the limitation);
NOTE: The examiner highights “A” and “B” since he “extracted” those broader concepts from the applicant’s more narrow/detailed design limitations (see below).  These broader concepts above merely put forth generic CDR processing and forwarding.    
Also NOTE that Lewis’ design can be broadly interpreted as using a “microservices design” since there are many different “micro” applications/systems broken out as separate S/W processing entities.
But is silent on 
(processing) through the one or more microservices,
(forwarding mediation records) to a corresponding set of subsequent mediation record validation microservices;
Assigning a unique blockchain ID to the usage events
generating, through one or more microservices, a plurality of blockchain based records corresponding to one or more types of detail records in the telecom mediation data set, wherein the plurality of blockchain based records bear a unique blockchain ID; and 
processing, through the one or more microservices, at least some of the plurality of blockchain based records into a plurality of billing system compatible records.  
Regarding microservices being used in the telecomm network/industry, the examiner notes that applicant’s IDS puts forth several references that highlight the fact that microservices is a generic “movement” whereupon the telecomm industry can essentially move from a more single-server, stove-piped architecture to a more broken-apart, spread out architecture where a server can be broken into multiple micro-entities.
At least “Embracing Mircoservice Architecture for emerging Telecomm Applications (2018)”  or  “How telecoms can benefit from Microservices” put forth the concept of using microservices in the telecomm industry and (processing) through the one or more microservices:
i)  Embracing Mircoservice Architecture for emerging Telecomm Applications teaches traditional OSS/BSS systems are “monolithic” and also “governace becomes extremely difficult and it loses the agility and scalability” (first page).   His first figure (first page) shows this concept/architecure.
The focus is for “Convergent Interconnect Billing” but he states that “..the concept mentioned here can be applied to any Monolithic Application”, hence microservices can be applied to BILLING or ANY telecomm application (which is processing of call data for billing in a microservices environment).
His next figure shows the Microservices architecture (which transmformed the Monolithic Architecture) and he goes on to say that “..the smaller pieces are far more resilient because the systems are designed to be completely independent” and that there is “no technology locking” so each microservice is independently deployed.  Lastly, he states that microservices architecture is inevitable for large telecomm enterprise applications (ie. billing).
ii)  How telecoms can benefit from Microservices teaches moving from older systems/architectures and moving toward microservices which are “..a new approach to build systems in a ‘chopped’ way..”.   He states that “instead of building a system that does billing processing, you will build ‘microsystems’ made out of different mini-modules interconnected amoung them to support the billing process” (page 1 under Microservices and Telcos).
Combining these teachings with Lewis and one skilled sees using microservices  processing inside Lewis’ CDR processing network (ie. change from the monolithic architecture to microservices architecture).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Lewis, such that generating, through one or more microservices AND processing, through the one or more microservices, to provide the ability for a telecom to support new industry architectures for scalability and agility across their wide range of applications, to include Billing, etc..
Regarding generating a plurality of blockchain AND processing at least some of the plurality of blockchain based records AND assigning a unique blockchain ID to the usage events AND wherein the plurality of blockchain based records bear a unique blockchain ID, at least Kohli or Denkenlaker or Newman teaches blockchain system (ie. within a network, in a telecom network, etc.) for tracking of the data as it flows through the network:
i)  Kohli et al. US 20180253464 teaches use of generic blockchain technology that uses blockchain to receive, store, track and verify various data within a system (Abstract, figures).  Note that Kohli also teaches using blockchain in a billing scenario where the method would add data to a blockchain associated with a particular bill (or bills) pertaining to a specific transaction (ie. a call, multiple calls, the montly bill, etc.), which reads on using blockchain in a telecom billing system: 
[0134] Once verified, the processing server 102 may add the data to a blockchain that is uniquely associated with the particular bill, or to a blockchain associated with multiple bills with the data being accompanied by an entity identifier or other value unique to the specific transaction. Such a process may be repeated for submissions by each of the individuals 104 in the group, until the total bill amount is accounted for. A requesting entity 106, such as an issuing financial institution associated with the transaction account used by one of the individuals 104 to fund their payment, may request the blockchain data to verify that a payment is to be made to the respective merchant. The verification process used by the processing server 102 and immutability of the blockchain can ensure that the requesting entity 106 is looking at an accurate accounting of the amount due by their customer and to whom the payment is to be made, to prevent fraud and ensure accuracy of payment. In addition, the merchant may operate as a requesting entity 106, to ensure that the entire bill is being covered based on the submitted payment amounts.

Furthermore, Kohli teaches a blockchain comprised of transaction values (which would be usage transactions on certain days at certain times).  Hence a unique blockchain ID is generated/stored for these specific usage events AND that blockchain is generated based on that/those unique vales (see Figure 6 showing generating a unique blockchain for each event), which reads on “wherein the plurality of blockchain based records bear a unique blockchain ID”.
ii) Dinkelaker et al. US2020/0244472 (PCT filed 10/6/17) teaches incremental billing with blockchains whereupon the resources used by a user (ie. call time, data transmitted, etc.) is tracked in a blockchain environment (See Abstract).  Figure 1 shows an IoT device #50 that uses resources and the amount of resources is tracked in a blockchain environment which is ultimately sent to a Billing Node #200 for billing purposes.  Figures 2-11 show overview and details of the system/method.
[0021] FIG. 1 shows an example of a high level architecture of a network including the involved nodes such as a miner generating a blockchain for billing purposes and a billing node which determines when a billing period should be closed.
[0003] A blockchain is a continuously growing list of records in which each block contains a link to a previous block. One aspect of blockchains is that the data contained in the blockchain cannot be modified so that blockchains can serve as an open distributed ledger that can record transactions of parties. A blockchain is managed by a peer-to-peer network wherein each node of the network has access to the blockchain via the peer-to-peer network and each node of the network stores a local copy of the blockchain updated through the network. The network furthermore makes sure that each node in the network has an up-to-date copy of the blockchain and a byzantine conflict resolution protocol makes sure that the global copies cannot drift away from each other.
[0009] With the method it is possible to always effectively determine the total amount of the used resources used by the one or more devices in order to carry out a service. A device may be a vehicle, a lawnmower, a mobile phone, etc. Each device provides a certain service to a user, e.g. the user may use the vehicle, the lawnmower or the cell phone and should pay for the use of the resources provided by the device. As the new block added to the blockchain always comprises and reflects the total use of the resources since a defined starting point, it is possible to easily determine the total resource use since the beginning of the defined starting point in time by accessing the new block added to the blockchain. When the complete resource use is known, the costs for this resource use can be determined easily. The defined starting point in time can define a starting point of a billing period in which the billing for the use of resource is started.

Furthermore, Kinkelaker also teaches “assigning a unique blockchain ID to the usage events AND wherein the plurality of blockchain based records bear a unique blockchain ID” since he builds unique blockchain ID’s and can then re-build a new unique blockchain if/when a new use case of resources (ie. billing for resources used) is determined and appended (see Abstract, Figure2 3 and 10).
iii)  Even Newman et al. US 2020/0226591 teaches a blockchain based action and billing whereupon blockchain technology is used to track user action/consumption (Figure 11 shows the system and figure 14 puts forth a method).  The passages below outline how blockchaining can be added to a generic billing system (which would be combined with Lewis’ billing design):
[0062] With reference now to FIG. 11A and FIG. 11B, a block diagram of a blockchain billing system is depicted in accordance with an illustrative embodiment. Blockchain billing system 1100 may be configured to take different forms. For example, blockchain billing system 1100 may be selected from at least one of a ticketing system, an amusement ride system, a system for online purchases, a system to pay for service consumption, or some other type of sale or service system that records and stores billing events and information.
[0063] Blockchain billing system 1100 may be implemented in software, hardware, firmware, or a combination thereof. When software is used, the operations performed by blockchain billing system 1100 may be implemented in program code configured to run on hardware, such as a processor unit. When firmware is used, the operations performed by blockchain billing system 1100 may be implemented in program code and data and stored in persistent memory to run on a processor unit. When hardware is employed, the hardware may include circuits that operate to perform the operations in blockchain billing system 1100.
[0065] As depicted, blockchain billing system 1100 includes blockchain environment 1104, location device 1190, and user device 1108. In this illustrative embodiment, blockchain billing system 1100 can be implemented in blockchain environment 1104. Blockchain environment 1104 can be a physical hardware system and includes one or more data processing systems such as data processing system 1124. When more than one data processing system is present, those data processing systems may be in communication with each other using a communications medium. The communications medium may be a network. The data processing systems may be selected from at least one of a computer, a server computer, a workstation, a tablet computer, a laptop computer, a mobile phone, or some other suitable data processing system.
[0076] Blockchain billing system 1100 receives transaction 1126. Transaction 1126 identifies signature 1128 and data 1130. In an illustrative embodiment, data 1130 includes user identification 1131, feature code 1132, location code 1133, and application code 1135. Signature 1128 and data 1130 of transaction 1126 may be associated with one of external accounts 1148. In an illustrative embodiment, user device external account 1153 can be associated with a user of user device 1108. External accounts 1148 can include an account such as one of accounts 204 shown in FIG. 2.
[0077] Transaction 1126 can be cryptographically-signed. For example, signature 1128 uniquely identifies a key of the particular account that issues transaction 1126. The key may be key 1165 in user device external account 1149 in external accounts 1148. For example, based on signature 1128 identifying user device external account 1153, blockchain billing system 1100 is able to uniquely identify that user device 1108 issued transaction 1126.
[0078] Blockchain billing system 1100 records transaction 1126 in blockchain 1134. Transaction 1126 is submitted to and recorded in blockchain billing system 1100. Blockchain billing system 1100 records transaction 1126 in blocks 1136 of blockchain 1134.
[0080] Blockchain billing system 1100 determines whether one of smart contracts 1152, recorded within blockchain environment 1104, permits transaction 1126. In an embodiment, smart contract 1155 can determine whether transaction 1126 is permitted by executing code 1158, which can be code 1016 of FIG. 10.
[0081] Responsive to determining that smart contract 1155 issued one of messages 1157 in response to transaction 1126, blockchain billing system 1100 updates state 1163 of user device external account 1153 to reflect transaction 1126. External accounts 1148, including user device external account 1153, and location device external account 1149 are state objects recorded in blockchain 1134. Blockchain billing system 1100 can set state 1163 of user device external account 1153 in response to determining that smart contract 1155 issued a message from messages 1157 in response to transaction 1126. For example, upon determining that smart contract 1155 issued a message from messages 1157 in response to transaction 1126, blockchain billing system 1100 may set state 1156 to indicate a billing state for user device 1108.
[0082] In this illustrative example, smart contracts 1154 can generate one or more additional ones of transactions 1126 in response to the execution of code 1158. These additional ones of transactions 1126 can be transactions that are sent to other ones of accounts 1146 in blockchain billing system 1100. For example, smart contracts 1154 may generate transaction 1126 addressed to one or more of external accounts 1148. In this illustrative example, data 1130 of transaction 1126 generated by smart contract 1155 can include billing information relevant to transaction 1126.
[0083] The illustrative example in FIG. 11A and FIG. 11B and the examples in the other subsequent figures provide one or more technical solutions that address one or more technical problems that only exist in computers, particularly a network-centric system of computers. Specifically, blockchain billing system 1100 provides an immutable record of transaction 1126. In this manner, the use of blockchain billing system 1100 has a technical effect of reporting transaction 1126 using blockchain 1134, thereby reducing time, effort, or both in the accurate and extensive record-keeping necessary to effectively maintain records of software use. In this manner, maintaining accurate records of transaction 1126 may be performed more efficiently as compared to currently used systems that do not include blockchain billing system 1100.
[0084] As a result, data processing system 1124 operates as a special purpose computer system in which blockchain billing system 1100 uses data processing system 1124 to record transaction 1126. Blockchain billing system 1100 receives transaction 1126 that identifies an account of a user in blockchain billing system 1100. Blockchain billing system 1100 records transaction 1126 in a billing blockchain. Blockchain billing system 1100 may determine whether smart contract 1155 recorded within the billing blockchain permits a software use event. The software use event can be transaction 1126. The smart contract can be smart contract 1155. Responsive to determining that smart contract 1155 permits the software use event, blockchain billing system 1100 updates a state of the account of the user in the blockchain billing system to reflect transaction 1126. Responsive to determining that the user is permitted to perform transaction 1126, blockchain billing system 1100 records transaction 1126.
As seen above, Newman also teaches “assigning a unique blockchain ID to the usage events AND wherein the plurality of blockchain based records bear a unique blockchain ID” – Para #76 teaches blockchain billing which generate unique blockchain for each transaction so that the records bear a unique blockchain ID.
[0076] Blockchain billing system 1100 receives transaction 1126. Transaction 1126 identifies signature 1128 and data 1130. In an illustrative embodiment, data 1130 includes user identification 1131, feature code 1132, location code 1133, and application code 1135. Signature 1128 and data 1130 of transaction 1126 may be associated with one of external accounts 1148. In an illustrative embodiment, user device external account 1153 can be associated with a user of user device 1108. External accounts 1148 can include an account such as one of accounts 204 shown in FIG. 2.
[0077] Transaction 1126 can be cryptographically-signed. For example, signature 1128 uniquely identifies a key of the particular account that issues transaction 1126. The key may be key 1165 in user device external account 1149 in external accounts 1148. For example, based on signature 1128 identifying user device external account 1153, blockchain billing system 1100 is able to uniquely identify that user device 1108 issued transaction 1126.
iv)  Curtis US 2017/0295232 teaches various activities (ie. billing, data usage, etc.) AND that the block chain can comprise a unique identifier for each activity, which reads on the claim limitation of assigning a unique blockchain ID to the usage events AND wherein the plurality of blockchain based records bear a unique blockchain ID.
 [0009] In some embodiments, or in combination with any of the previous embodiments, the electronic file comprises one or more activity records, wherein constructing the block chain ledger at the first data location of the integrated ledger, for each activity record, further comprises: assigning a unique identifier for the activity record; determining a primary processing platform for the activity record; determining the first technology application associated with the primary processing platform; and transmitting control instructions to the first technology application to initiate the first processing event.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it generates a plurality of blockchain AND processing at least some of the plurality of blockchain based records and assigning a unique blockchain ID to the usage events AND wherein the plurality of blockchain based records bear a unique blockchain ID, to use blockchain technology to securely track each transaction regarding resources used so that billing can be accurately determined in secure environment.


As per claims 2, 8 and 14, the combo teaches claim 1/7/13 and further comprising: 
distributing, through the one or more microservices, at least some of the billing system compatible records to one or more billing systems (See Lewis who teaches forwarding various CDR data to at least one Customer Billing System and also other multiple system(s)), which reads on the limitation.   The other references regarding microservices also apply since the architecture would require one/more microservice entities).  


As per claim 7 is rejected in its entirety as based on the rejection of claim 1 and also note that Lewis puts forth a “..A computer program product (CPP) comprising: a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) to perform the method operations”   (Figures 1-2 show hardware components and figure 3 shows the pseudo-code/CPP that is the code/instructions that perform the method steps.  Figure 3 also puts forth computer processor functionality such as collecting, storing, forwarding and reading).






As per claim 13 is rejected in its entirety as based on the rejection of claim 1 and also note that, Lewis puts forth a “..A computer system (CS) comprising: a processor(s) set; a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) to perform operations”  (Figures 1-2 show hardware components and figure 3 shows the pseudo-code/CPP that is the code/instructions that perform the method steps.  .  Figure 3 also puts forth computer processor functionality such as collecting, storing, forwarding and reading).


As per claim 19, the combo teaches claim 1, but is silent on wherein the blockchain ID provides an immutable identification for the event to be accurately traced through the entire mediation process.  
If there were some “interim” point or device/server that would/could receive the blockchain information and decode it, then it would see that the blockchain is the “immutable” (unique) identification for that event since unique identifiers can be provided as per Kohli, Dinkelaker, Newman or Curtis.   Otherwise, the end recipient is able to accurately trace through the process since a) the proper data has been added to the blockchain and b) it has been received by the recipient and can be verified:
i)  Kohli et al. US 20180253464 teaches use of generic blockchain technology that uses blockchain to receive, store, track and verify various data within a system (Abstract, figures).  Note that Kohli also teaches using blockchain in a billing scenario where the method would add data to a blockchain associated with a particular bill (or bills) pertaining to a specific transaction (ie. a call, multiple calls, the montly bill, etc.), which reads on using blockchain in a telecom billing system: 
[0134] Once verified, the processing server 102 may add the data to a blockchain that is uniquely associated with the particular bill, or to a blockchain associated with multiple bills with the data being accompanied by an entity identifier or other value unique to the specific transaction. Such a process may be repeated for submissions by each of the individuals 104 in the group, until the total bill amount is accounted for. A requesting entity 106, such as an issuing financial institution associated with the transaction account used by one of the individuals 104 to fund their payment, may request the blockchain data to verify that a payment is to be made to the respective merchant. The verification process used by the processing server 102 and immutability of the blockchain can ensure that the requesting entity 106 is looking at an accurate accounting of the amount due by their customer and to whom the payment is to be made, to prevent fraud and ensure accuracy of payment. In addition, the merchant may operate as a requesting entity 106, to ensure that the entire bill is being covered based on the submitted payment amounts.
Furthermore, Kohli teaches a blockchain comprised of transaction values (which would be usage transactions on certain days at certain times).  Hence a unique blockchain ID is generated/stored for these specific usage events AND that blockchain is generated based on that/those unique vales (see Figure 6 showing generating a unique blockchain for each event), which reads on “wherein the plurality of blockchain based records bear a unique blockchain ID”.
ii) Dinkelaker et al. US2020/0244472 (PCT filed 10/6/17) teaches incremental billing with blockchains whereupon the resources used by a user (ie. call time, data transmitted, etc.) is tracked in a blockchain environment (See Abstract).  Figure 1 shows an IoT device #50 that uses resources and the amount of resources is tracked in a blockchain environment which is ultimately sent to a Billing Node #200 for billing purposes.  Figures 2-11 show overview and details of the system/method.
[0021] FIG. 1 shows an example of a high level architecture of a network including the involved nodes such as a miner generating a blockchain for billing purposes and a billing node which determines when a billing period should be closed.
[0003] A blockchain is a continuously growing list of records in which each block contains a link to a previous block. One aspect of blockchains is that the data contained in the blockchain cannot be modified so that blockchains can serve as an open distributed ledger that can record transactions of parties. A blockchain is managed by a peer-to-peer network wherein each node of the network has access to the blockchain via the peer-to-peer network and each node of the network stores a local copy of the blockchain updated through the network. The network furthermore makes sure that each node in the network has an up-to-date copy of the blockchain and a byzantine conflict resolution protocol makes sure that the global copies cannot drift away from each other.
[0009] With the method it is possible to always effectively determine the total amount of the used resources used by the one or more devices in order to carry out a service. A device may be a vehicle, a lawnmower, a mobile phone, etc. Each device provides a certain service to a user, e.g. the user may use the vehicle, the lawnmower or the cell phone and should pay for the use of the resources provided by the device. As the new block added to the blockchain always comprises and reflects the total use of the resources since a defined starting point, it is possible to easily determine the total resource use since the beginning of the defined starting point in time by accessing the new block added to the blockchain. When the complete resource use is known, the costs for this resource use can be determined easily. The defined starting point in time can define a starting point of a billing period in which the billing for the use of resource is started.
Furthermore, Dinkelaker also teaches “assigning a unique blockchain ID to the usage events AND wherein the plurality of blockchain based records bear a unique blockchain ID” since he builds unique blockchain ID’s and can then re-build a new unique blockchain if/when a new use case of resources (ie. billing for resources used) is determined and appended (see Abstract, Figure2 3 and 10).
iii)  Even Newman et al. US 2020/0226591 teaches a blockchain based action and billing whereupon blockchain technology is used to track user action/consumption (Figure 11 shows the system and figure 14 puts forth a method).  The passages below outline how blockchaining can be added to a generic billing system (which would be combined with Lewis’ billing design):
[0062] With reference now to FIG. 11A and FIG. 11B, a block diagram of a blockchain billing system is depicted in accordance with an illustrative embodiment. Blockchain billing system 1100 may be configured to take different forms. For example, blockchain billing system 1100 may be selected from at least one of a ticketing system, an amusement ride system, a system for online purchases, a system to pay for service consumption, or some other type of sale or service system that records and stores billing events and information.
[0063] Blockchain billing system 1100 may be implemented in software, hardware, firmware, or a combination thereof. When software is used, the operations performed by blockchain billing system 1100 may be implemented in program code configured to run on hardware, such as a processor unit. When firmware is used, the operations performed by blockchain billing system 1100 may be implemented in program code and data and stored in persistent memory to run on a processor unit. When hardware is employed, the hardware may include circuits that operate to perform the operations in blockchain billing system 1100.
[0065] As depicted, blockchain billing system 1100 includes blockchain environment 1104, location device 1190, and user device 1108. In this illustrative embodiment, blockchain billing system 1100 can be implemented in blockchain environment 1104. Blockchain environment 1104 can be a physical hardware system and includes one or more data processing systems such as data processing system 1124. When more than one data processing system is present, those data processing systems may be in communication with each other using a communications medium. The communications medium may be a network. The data processing systems may be selected from at least one of a computer, a server computer, a workstation, a tablet computer, a laptop computer, a mobile phone, or some other suitable data processing system.
[0076] Blockchain billing system 1100 receives transaction 1126. Transaction 1126 identifies signature 1128 and data 1130. In an illustrative embodiment, data 1130 includes user identification 1131, feature code 1132, location code 1133, and application code 1135. Signature 1128 and data 1130 of transaction 1126 may be associated with one of external accounts 1148. In an illustrative embodiment, user device external account 1153 can be associated with a user of user device 1108. External accounts 1148 can include an account such as one of accounts 204 shown in FIG. 2.
[0077] Transaction 1126 can be cryptographically-signed. For example, signature 1128 uniquely identifies a key of the particular account that issues transaction 1126. The key may be key 1165 in user device external account 1149 in external accounts 1148. For example, based on signature 1128 identifying user device external account 1153, blockchain billing system 1100 is able to uniquely identify that user device 1108 issued transaction 1126.
[0078] Blockchain billing system 1100 records transaction 1126 in blockchain 1134. Transaction 1126 is submitted to and recorded in blockchain billing system 1100. Blockchain billing system 1100 records transaction 1126 in blocks 1136 of blockchain 1134.
[0080] Blockchain billing system 1100 determines whether one of smart contracts 1152, recorded within blockchain environment 1104, permits transaction 1126. In an embodiment, smart contract 1155 can determine whether transaction 1126 is permitted by executing code 1158, which can be code 1016 of FIG. 10.
[0081] Responsive to determining that smart contract 1155 issued one of messages 1157 in response to transaction 1126, blockchain billing system 1100 updates state 1163 of user device external account 1153 to reflect transaction 1126. External accounts 1148, including user device external account 1153, and location device external account 1149 are state objects recorded in blockchain 1134. Blockchain billing system 1100 can set state 1163 of user device external account 1153 in response to determining that smart contract 1155 issued a message from messages 1157 in response to transaction 1126. For example, upon determining that smart contract 1155 issued a message from messages 1157 in response to transaction 1126, blockchain billing system 1100 may set state 1156 to indicate a billing state for user device 1108.
[0082] In this illustrative example, smart contracts 1154 can generate one or more additional ones of transactions 1126 in response to the execution of code 1158. These additional ones of transactions 1126 can be transactions that are sent to other ones of accounts 1146 in blockchain billing system 1100. For example, smart contracts 1154 may generate transaction 1126 addressed to one or more of external accounts 1148. In this illustrative example, data 1130 of transaction 1126 generated by smart contract 1155 can include billing information relevant to transaction 1126.
[0083] The illustrative example in FIG. 11A and FIG. 11B and the examples in the other subsequent figures provide one or more technical solutions that address one or more technical problems that only exist in computers, particularly a network-centric system of computers. Specifically, blockchain billing system 1100 provides an immutable record of transaction 1126. In this manner, the use of blockchain billing system 1100 has a technical effect of reporting transaction 1126 using blockchain 1134, thereby reducing time, effort, or both in the accurate and extensive record-keeping necessary to effectively maintain records of software use. In this manner, maintaining accurate records of transaction 1126 may be performed more efficiently as compared to currently used systems that do not include blockchain billing system 1100.
[0084] As a result, data processing system 1124 operates as a special purpose computer system in which blockchain billing system 1100 uses data processing system 1124 to record transaction 1126. Blockchain billing system 1100 receives transaction 1126 that identifies an account of a user in blockchain billing system 1100. Blockchain billing system 1100 records transaction 1126 in a billing blockchain. Blockchain billing system 1100 may determine whether smart contract 1155 recorded within the billing blockchain permits a software use event. The software use event can be transaction 1126. The smart contract can be smart contract 1155. Responsive to determining that smart contract 1155 permits the software use event, blockchain billing system 1100 updates a state of the account of the user in the blockchain billing system to reflect transaction 1126. Responsive to determining that the user is permitted to perform transaction 1126, blockchain billing system 1100 records transaction 1126.
As seen above, Newman also teaches “assigning a unique blockchain ID to the usage events AND wherein the plurality of blockchain based records bear a unique blockchain ID” – Para #76 teaches blockchain billing which generate unique blockchain for each transaction so that the records bear a unique blockchain ID.
[0076] Blockchain billing system 1100 receives transaction 1126. Transaction 1126 identifies signature 1128 and data 1130. In an illustrative embodiment, data 1130 includes user identification 1131, feature code 1132, location code 1133, and application code 1135. Signature 1128 and data 1130 of transaction 1126 may be associated with one of external accounts 1148. In an illustrative embodiment, user device external account 1153 can be associated with a user of user device 1108. External accounts 1148 can include an account such as one of accounts 204 shown in FIG. 2.
[0077] Transaction 1126 can be cryptographically-signed. For example, signature 1128 uniquely identifies a key of the particular account that issues transaction 1126. The key may be key 1165 in user device external account 1149 in external accounts 1148. For example, based on signature 1128 identifying user device external account 1153, blockchain billing system 1100 is able to uniquely identify that user device 1108 issued transaction 1126.
iv) Curtis US 2017/0295232 teaches various activities (ie. billing, data usage, etc.) AND that the block chain can comprise a unique identifier for each activity, which reads on the claim limitation of assigning a unique blockchain ID to the usage events AND wherein the plurality of blockchain based records bear a unique blockchain ID.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the blockchain ID provides an immutable identification for the event to be accurately traced through the entire mediation process, to provide the ability for blockchain processing to be used to track the data (ie. usage data) through the network from sender to receiver.
EXAMINER’s NOTE:  The claim does NOT put forth that each interim device receiving the data appends something to the said data (for immutable identification).  Rather, the examiner is interpreting the claim as the data going from sender to receiver with the receiver understanding the blockchain information as the “immutable identification” that the event has traced through the network from sender to receiver.
EXAMINER’s NOTE #2:  Some of the prior art above alludes to “private key” technology (ie. private/public keys) which allow a recipient to uniquely determine if the sender did in fact send the data/message.  Hence it allows one to “trace” the data from sender to recipient and be assured it was accurately traced through the entire system without tampering (as based on the private/public key relationship allowing correct decoding of the message received).   This is in addition to the blockchain security that is added.



Claims 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis / {Embracing Mircoservice Architecture for emerging Telecomm Applications (2018) or How telecoms can benefit from Microservices} / {Kohli et al. US 20180253464 or Dinkelaker et al. US2020/024472 or Newman et al. US 2020/0226591 or Curtis US 2017/0285232} and further in view of Oliver et al. US 10,701,215.
As per claims 3, 9 and 15 the combo teaches claim 2/8/14, wherein the one or more microservices include a plurality of mediation record distribution microservices (See Lewis who teaches multiple mediation devices in figure 1 AND the microservices references identified put forth one/more microservices being needed when a stacked/monolithic architecture is broken apart) 
but is silent on where each mediation record distribution microservice distributes mediation records in a different file format.  
Note that Lewis does teach support for different formats but it is vague and difficult to determine if it applies to the concept put forth in the limitation above:
 (6) Each stream consists of a different subset of information out of the total traffic information. Also when forming the different data streams, for example the information about a call, output relating to any one call can be presented in different formats in different data streams. This inconsistent way of processing the data can quite often later cause contradicting records.     (C1, L30-37)
At least Oliver et al. US 10,701,215 teaches that the CDS may output CDR files in different formats.
(17) CDS 103 may generate charging data record files that include a plurality of charging data records. CDS 103 may obtain individual CDRs generated by CGS 102. CDS 103, via path 137, may send CDR files containing the generated charging data record files. CDS 103 may output CDR files in different formats (e.g., ASN.1, JSON or XML records, or delimited records) based on certain factors. For example, some OSS/BSS 105 may prefer the records to be in a clear text format, e.g. JSON, XML, delimited, so that it is easy to process. Others may have implemented the capability to process ASN.1, which is the standard format, and prefer to receive the data in ASN.1. The configuration of CDS 103 can accommodate each of these needs.     (C3, L64 to C4, L9)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that where each mediation record distribution microservice distributes mediation records in a different file format, to provide the ability to send different file format outputs to different systems that only support specific file formats (which are not all common to each other).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis, {Embracing Mircoservice Architecture for emerging Telecomm Applications (2018) or How telecoms can benefit from Microservices}, {Kohli et al. US 2018/0253464 or Dinkelaker et al. US 2020/0244472 or Newman et al. US 2020/0226591 or Curtis US 2017/0295232} and further in view of Shaffer et al. US 6,725,210.
As per claim 20, the combo teaches claim 19 but is silent on further comprising: 
utilizing the blockchain ID to assist in a transition from one instantiation of a microservice to another if the original microservice degrades.
The examiner interprets the claim putting forth that a degradation in service (ie. data connection) will provide for transitioning to a more optimal service and would use some ID of the data (ie. Blockchain ID or other ID) to identify and re-home the data connection.
At least Shaffer et al. US 6,751,210 teaches a user engaged in a phone call, determining that the call service has degraded and switching of that unique call to another connection (ie. from Internet to PSTN or even in reverse).  Thusly, one skilled sees a generic service can have a generic ID that identifies a unique user’s data (ie. a call in Shaffer’s case) and switching that unique user’s data to another service if the first service degrades.   Shaffer’s Abstract teaches switching a user from Telephone Internet Service (TIS) to the PSTN if the TIS degrades and one skilled understands that the user’s IP address would be correlated to the current call and then switched to the PSTN (perhaps then using a temporarily-assigned phone number):
A telecommunication system includes a source private branch exchange (12) that transmits telephone calls from a source to a destination private branch exchange (26) over a public switched telephone network (18). As an alternative to transmitting the calls over the public switched telephone network, the private branch exchange is coupled to a telephony Internet server 30 that can transmit telephone calls over a global wide area computer network such as the Internet (32). The private branch exchange (12) queries the destination private branch exchange (26) to determine if it similarly coupled to a telephony Internet server. If so, the bandwidth used by the telephony Internet server will allow the transmission of the telephone call, the call is routed over the Internet (32) to the intended recipient.  (ABSTRACT)
A blockchain system would work in a similar manner, ie. the blockchain data has a unique blockchain assigned (similar to Shaffer’s IP address or Phone Number) and when degradation occurs, the blockchain data will be identified and moved to another service/connection (ie. Shaffer will use the data’s ID (phone # or IP address) and re-home it to another connection – the Blockchain ID can be used in a similar fashion, ie. use the blockchain ID to re-home the data connection)).   
The secondary references (Kohli/Dinkelaker/Newman) all teach blockchain data.  Hence “blockchain ID” can clearly be correlated to a “phone number” or “IP address” since they all uniquely identify the data being sent/received and would be used to move that data to another, more optimal connection when degradation occurs.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that further comprising utilizing the blockchain ID to assist in a transition from one instantiation of a microservice to another if the original microservice degrades, to provide the ability to find the blockchain data in a data stream/connection and move it to a more optimal connection if/when degradation occurs in the current connection.


Allowable Subject Matter
Claim 4-6, 10-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	These claims recite highly detailed technical designs that are not found in at least the prior art of record, either alone or in combination.
Claims 4, 10 and 16:  wherein the plurality of mediation record distribution microservices includes: a first set of mediation record distribution microservices that distribute billing system compatible records with a comma separated values (CSV) format; a second set of mediation record distribution microservices that distribute billing system compatible records with an abstract syntax notation one (ASN.1) format; a third set of mediation record distribution microservices that distribute billing system compatible records with an extensible markup language (XML) format; a fourth set of mediation record distribution microservices that distribute billing system compatible records with a JavaScript object notation (JSON API) format; a fifth set of mediation record distribution microservices that distribute billing system compatible records with a Kafka Queue format; and P201902705US01Page 22 of 28a sixth set of mediation record distribution microservices that distribute billing system compatible records with Rich Text formats, including at least PDF.  
Claims 5, 11 and 17:  wherein processing through one or more microservices at least some of the plurality of blockchain based records further includes: collecting, through a first set of microservices, a plurality of telecom mediation files corresponding to blockchain based records; validating, through a second set of microservices, the collected plurality of telecom mediation files into a plurality of telecom mediation records; validating, through a third set of microservices, the telecom mediation records by filtering for records corresponding to a given subscriber; aggregating, through a fourth set of microservices, a plurality of telecom mediation records corresponding to the given subscriber occurring across a defined period of time; and distributing, through a fifth set of microservices, the aggregated telecom mediation records to a downstream system in a file format compatible with the downstream system.  

6, 12 and 18: wherein: the first, second, third, fourth and fifth sets of microservices are independently scalable; and the blockchain based records provide a tamper-resistant identification scheme for tracing a given usage event at origin through distribution to a given downstream billing system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414